UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-03495 DWS Money Market Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:3/31/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMarch 31, 2014(Unaudited) NY Tax Free Money Fund Principal Amount ($) Value ($) Municipal Investments 99.6% New York 86.5% Albany, NY, Industrial Development Agency, Albany College of Pharmacy, Series A, 0.06% *, 7/1/2038, LOC: TD BankNorth NA BlackRock New York Municipal Income Quality Trust, Series W-7-40, 144A, AMT, 0.14% *, 10/1/2041, LIQ: Barclays Bank PLC BlackRock New York Municipal Intermediate Duration Fund, Inc., Series W-7-296, 144A, AMT, 0.14% *, 10/1/2041, LIQ: Barclays Bank PLC Monroe County, NY, Industrial Development Corp. Revenue, St. Ann's Nursing Home, 0.08% *, 12/1/2040, LOC: HSBC Bank U.S.A. NA Nassau, NY, Health Care Corp. Revenue, Series D-2, 0.1% *, 8/1/2029, LOC: JPMorgan Chase Bank NA New York, General Obligation, Series E, 4.0%, 8/1/2014 New York, Metropolitan Transportation Authority, Dedicated Tax Fund, Series A-1, 0.07% *, 11/1/2031, LOC: Morgan Stanley Bank New York, State Dormitory Authority Revenues, Non-State Supported Debt, St. John's University, Series B-1, 0.09% *, 7/1/2034, LOC: Bank of America NA New York, State Energy Research & Development Authority Facilities Revenue, Consolidate Education Co. of New York, Inc. Project, Series A-1, AMT, 0.05% *, 6/1/2036, LOC: Scotiabank New York, State Housing Finance Agency Revenue, Clinton Park Phase II, Series A-1, 0.07% *, 11/1/2049, LOC: Wells Fargo Bank NA New York, State Housing Finance Agency Revenue, Housing West 29th LLC, Series A, 0.05% *, 5/1/2045, LOC: Wells Fargo & Co. New York, State Power Authority: 0.1% *, Mandatory Put 9/2/2014 @ 100, 3/1/2016, LIQ: Bank of Nova Scotia 0.1% *, Mandatory Put 9/2/2014 @ 100, 3/1/2020, LIQ: Bank of Nova Scotia New York, State Thruway Authority, Series B, 5.0%, 4/1/2014, INS: AGMC New York, State Thruway Authority, Second General Highway & Bridge Trust Fund: Series A, 5.0%, 4/1/2014 Series B, 5.0%, 4/1/2014 Series A, 5.0%, 4/1/2015 Series B, Prerefunded 4/1/2014 @ 100, 5.0%, 4/1/2022, INS: AMBAC New York, State Urban Development Corp. Revenue: 0.07% *, 3/15/2033, SPA: JPMorgan Chase Bank NA Series A3C, 0.07% *, 3/15/2033, SPA: JPMorgan Chase Bank NA New York, State Urban Development Corp. Revenue, State Personal Income Tax: Series A-1, 5.0%, 12/15/2014 Series C, 5.0%, 12/15/2014 New York City, NY, Health & Hospital Corp., Health Systems, Series D, 144A, 0.07% *, 2/15/2026, LOC: JPMorgan Chase Bank NA New York City, NY, Housing Development Corp., Multi-Family Mortgage Revenue, 201 Pearl Street Development, Series A, 0.05% *, 10/15/2041, LIQ: Fannie Mae New York City, NY, Housing Development Corp., Multi-Family Mortgage Revenue, Plaza Residences LP, Series A, AMT, 0.1% *, 7/1/2039, LOC: Citibank NA New York City, NY, Industrial Development Agency, Civic Facility Revenue, Jewish Board of Family Services, 0.05% *, 7/1/2025, LOC: TD Bank NA New York City, NY, Transitional Finance Authority Revenue, Future Tax Secured: Series H, 3.0%, 11/1/2014 Series B, ETM, 5.0%, 11/1/2014 New York, NY, General Obligation: Series L-3, 0.08% *, 4/1/2036, SPA: Bank of America NA Series G, Prerefunded 12/1/2014 @ 100, 5.0%, 12/1/2017 Port Authority of New York & New Jersey: Series R-14077, 144A, 0.07% *, 6/1/2021, LIQ: Citibank NA Series 180, 3.0%, 6/1/2014 Saratoga County, NY, Capital Resource Corp. Revenue, Saratoga Hospital Project, 0.07% *, 12/1/2040, LOC: HSBC Bank U.S.A. NA Triborough, NY, Bridge & Tunnel Authority Revenues, Series B, 0.06% *, 1/1/2032, LOC: State Street Bank & Trust Co. Puerto Rico 13.1% Puerto Rico, Industrial Tourist Educational, Medical & Environmental Control Facilities, Bristol-Myers Squibb Project, AMT, 0.2% *, 12/1/2030 Puerto Rico, RBC Municipal Products, Inc. Trust, Series E-46, 144A, 0.17% **, 9/1/2015, LIQ: Royal Bank of Canada, LOC: Royal Bank of Canada Puerto Rico, RIB Floater Trust, Series 8WE, 144A, 0.15% *, 9/30/2014, LOC: Barclays Bank PLC % of Net Assets Value ($) Total Investment Portfolio (Cost $46,293,640) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels.These securities are payable on demand and are shown at their current rates as of March 31, 2014. ** Floating rate securities’ yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of March 31, 2014. † The cost for federal income tax purposes was $46,293,640. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. Securities held by the fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of March 31, 2014 valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Municipal Investments(a) $
